Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/18/2020 has been entered. Claims 1, 3, 12-14, 17-18 and 20 currently amended.  Claims 21-48 are new. Claims 1-48 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 10/20/2020 has been considered.  An initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claim 3, 6-7, 9-14, 17-19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to the claims. In addition, the explanation of “around” on the record by Applicants is found persuasive.

The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment to claim 17.

The rejection of claim(s) 1-4 and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Frodyma et al. WO 2014/193746 cited in IDS is withdrawn in view of the amendment to the claims.

The rejection of claims 1-3, 8-13 and 17-18 under 35 U.S.C. 103 as being unpatentable over Tautvydas et al. WO 99/05310 cited in IDS in view of Soni et al. Food and Chemical Toxicology 39 (2001) 513-532 is withdrawn in view of the amendment to the claims to recite that the composition is heated to a temperature in a range of 38oC to 60oC and for this reason the declaration under 37 CFR 1.132 filed 12/18/2020  while considered is moot.

The rejection of claims 17-20 under 35 U.S.C. 103 as being unpatentable over Tautvydas et al. WO 99/05310 cited in IDS and Soni et al. Food and Chemical Toxicology 39 (2001) 513-532 as applied to claims 1-3, 8-13 and 17-18 above further in view of Mohan, Chandra (herein after “Mohan”). Calbiochem Buffers. A guide for the preparation and use of buffers in biological systems 2003 is withdrawn in view of the amendment to the claims to the claims to recite that the composition is heated to a temperature in a range of 38oC to 60oC and for this reason the declaration under 37 CFR 1.132 filed 12/18/2020 while considered is moot.


 
The rejection of claims 1-7 and 12-16 under 35 U.S.C. 103 as being unpatentable over Frodyma et al. WO 2014/193746 cited in IDS in view of Tautvydas et al. WO 99/05310 cited in IDS is withdrawn in view of the amendment to the claims to the claims to recite that the composition is heated to a temperature in a range of 38oC to 60oC and for this reason the declaration under 37 CFR 1.132 filed 12/18/2020 while considered is moot.






The rejection of claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 6, 7-11 and 17  of copending Application No. 16/549,140 (‘140) as applied to claim 1-7 and 89-20, further in view of Soni et al. Food and Chemical Toxicology 39 (2001) 513-532 is withdrawn. Applicants’ argument with respect to Soni is found persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Almarsson et al. WO 2015/038892 3/19/2015.
Almarsson et al disclose a composition comprising L-alanine (paragraph 976, 988, 1018) and “at least one “inert ingredient such as methylparaben, potassium phosphate dibasic (dipotassium phosphate), potassium phosphate monobasic (monopotassium phosphate), sodium phosphate dibasic (disodium phosphate), sodium phosphate monobasic (monosodium phosphate). See paragraph 1002.

Claim(s) 34-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patron et al. US 2017/0087199 3/30/17 filed 2/10/2016.
Patron et al disclose the composition comprises one or more food additives such as potassium phosphate, monosodium phosphate (i.e. sodium phosphate monobasic), disodium phosphate (i.e. sodium phosphate dibasic) potassium chloride (see paragraph 24, 122, 124, 132, 132) and bitterants or salty flavorants such as L-alanine or potassium chloride (paragraph 128, 132) and pharmaceutical excipients such as methylchloroisothiazoline or methylparaben or methylisothiazaoline (paragraph 24).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-25, 27-31 and 34-48 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,766,799 (‘799). the ‘799 patent disclose:

Claim 1: A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
one or more L-amino acids;
one or more buffers comprising a phosphate buffer, HEPES, Tris base, or a combination thereof;
one or more industrial preservatives;
optionally D-glucose, optionally D-fructose, or optionally both D-glucose and D-fructose; and
optionally a source of potassium ions
wherein the composition is heated to a temperature in a range of 38°C to 60°C.  See claim 5 of the ‘799 patent.

Claim 2 and 47: The nutrient-germinant composition according to claim 1 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. See claim 6 of the ‘799 patent

Claim 3: The nutrient-germinant composition according to claim 1 wherein the composition is a concentrated liquid and comprises around 17.8 g/L to 89 g/L total of one or more L-amino acids. See claim 7 of the ‘799 patent.

Claim 4: The nutrient-germinant composition according to claim 1 further comprising spores of a Bacillus species and a germination inhibitor. See claim 8 of the ‘799 patent.



Claim 6:  The    nutrient-germinant    composition    according    to    claim    5 wherein the composition comprises around 29 g/L to 117 g/L sodium chloride. See claim 10 of the ‘799 patent

Claim 7:  The    nutrient-germinant    composition    according    to    claim    5
wherein the composition comprises around 8 g/L to 116 g/L D-alanine. See claim 11 of the ‘799 patent

Claim 8: The    nutrient-germinant    composition    according    to    claim    1
wherein the one or more industrial preservatives comprise one or more of
propylparaben, methylparaben, methyl chloroisothiazolinone, and methyl isothiazolinone. See claim 40 and 41 of the ‘799 patent

Claim 9: The nutrient-germinant composition according to claim 8 wherein the composition comprises around 0.8-3.3 g/L total of the one or more industrial preservatives. See claim 13 of the ‘799 patent.

Claim 10:  The nutrient-germinant composition according to claim 3 wherein the composition comprises around 0.8-3.3 g/L total of the one or more industrial preservatives. See claim 12, 40-41 of the ‘799 patent

Claim 11: The nutrient-germinant composition according to claim 10 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. See claim 6 of the ‘799 patent



Claim 13: The nutrient-germinant composition according to claim 3 wherein the one or more buffers comprise around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof. See claims 12 and 13 of the ‘799 patent.


Claim 14-16 and 41: The nutrient-germinant composition according to claim 4 wherein the Bacillus species is Bacillus lichenformis, Bacillus subtilis, Bacillus amyloliquiefaciens, Bacillus megaterium, Bacillus clausii, Bacillus firmus, Bacillus pumilus, or a combination thereof. See claims 24 of the ‘799 patent.
wherein the Bacillus species are inherently capable of producing enzymes that aid in the breakdown of organic matter in the digestive tract of a consuming animal, wastewater, or a drain line, wherein the enzymes comprise amylase, protease, lipase, esterase, urease, cellulase, xylanase, or a combination thereof.

Claim 17: The composition according to claim 1 wherein the composition is a concentrated liquid comprising:
around 8.9-133.5 g/L of one or more L-amino acids;
around 0.8-3.3 g/L total of the one or more industrial preservatives;
around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof;

optionally around 7.4-22.2 g/L of KCI. See claims 12-13 of the ‘799 patent.

Claim 18: The nutrient-germinant composition according to claim 17 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. See claim 6 of the ‘799 patent.

Claim 19:  The composition of claim 17 wherein the phosphate buffer comprises around 10-36 g/L of monosodium phosphate and around 30-90 g/L of disodium phosphate. See claim 12 of the ‘799 patent.

Claim 20: The composition according to claim 1 wherein the composition is a concentrated liquid and wherein:
the one or more L-amino acids comprise around 8.9-133.5 g/L L-alanine; the one or more industrial preservative comprise around 0.8-3.3 g/L total of one or more of propylparaben, methylparaben, methyl chloroisothiazolinone, and methyl isothiazolinone;

the one or more buffers comprise around 10-36 g/L monosodium phosphate and around 30-90 g/L disodium phosphate;
around 18-54 g/L of D-glucose, D-fructose, or a combination thereof; and around 7.4-22.2 g/L of KCI. See claims 12-13, 40-41 of the ‘799 patent.

Claim 21:  The nutrient-germinant composition according to claim 1 wherein the one or more industrial preservatives comprise methylparaben and not propyl paraben. See claims 40 and 41 of the ‘799 patent.




Claim 23 and 48: The nutrient-germinant composition according to claim 22 further comprising spores of one or more Bacillus species (see claim 42 of the ‘799 patent) that are not separately heat activated prior to addition to the composition.  See claim 1 of the ‘799 patent, disclosing premixing nutrient germinant composition to form a nutrient spore composition or separately provided.

Claim 24 and 31: The nutrient-germinant composition according to claim 22 wherein the composition does not include fructose or glucose. See optionally fructose or glucose in claim 5 of the ‘799 patent.

Claim 25: The nutrient-germinant composition according to claim 1 wherein the one or more industrial preservatives comprise methyl chloroisothiazolinone and methyl isothiazolinone. See claim 40 and 41 of the ‘799 patent.

Claim 27: nutrient-germinant composition of claim 17 wherein the phosphate buffer comprises 10-30 g/L of monosodium phosphate and 30-90 g/L of disodium phosphate. With regards to claim 27, the ‘799 claims do not disclose 15-30 g/L of monosodium phosphate. However, the claimed range is encompassed within the range disclosed in the ‘799 claims. Thus the range of the ‘799 patent is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.

Claim 28-30: The nutrient-germinant composition according to claim 17 wherein the temperature range is 41 °C to 44°C. See claim 33 and 35 of the ‘799 patent.

Claim 34: A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
L-alanine;
one or more buffers comprising monosodium phosphate or disodium phosphate
or both;
one or more industrial preservatives comprising propylparaben, methylparaben, methyl chloroisothiazolinone, methyl isothiazolinone, or a combination thereof; and
a source of potassium ions comprising potassium chloride, monopotassium phosphate, dipotassium phosphate, or a combination thereof.
See claims 5, 6 12-13, 40-41 of the ‘799 patent.

Claim 35: The nutrient-germinant composition according to claim 34 wherein the composition does not include fructose or glucose. See optionally fructose or glucose in claim 5 of ‘799.

Claim 36: The nutrient-germinant composition according to claim 35 wherein the source of potassium ions is potassium chloride. See claims 5, 6 12-13, 40-41 of the ‘799 patent.

Claim 37: The nutrient-germinant composition according to claim 35 wherein the composition is a concentrated liquid comprising:
8.9-133.5 g/L L-alanine;
0.8-3.3 g/L total of the one or more industrial preservatives;
10-36 g/L monosodium phosphate or 30-90 g/L disodium phosphate or both; and


Claim 38: The nutrient-germinant composition according to claim 37 wherein the composition is heated to a temperature in a range of 38°C to 60°C. See claims 5, 6 12-13, 40-41 of the ‘799 patent.

With respect to claims 39-40, the ‘799 claims disclose diluting the concentrated solution comprising 8.9-133.5 g/L L-amino acids, 0.8-3.3 g/L of total one or more industrial preservative, 40-126 g/L total of one or more phosphate buffers (wherein the phosphate buffers are 10-36 g/L monosodium phosphate and around 30-90 g/L disodium phosphate by around 0.1% to 10% and 7.4-22 g/L KCl. At 10% dilution this will result in 3.6 g/L monosodium phosphate and around 9 g/L disodium phosphate, 2.2 g/L KCl, 0.33 g/L industrial preservative, 13.35 g/L L-amino acids e.g. L-alanine. See claims 6 and 12-15 of the ‘799 claims.
With regards to claim 42, the ‘799 claims disclose heating for around   2 minutes to around  6 hours, while the instant claims a range i.e. 20-60 minutes that lies within the range of ‘799 claims.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.


Response to Applicants arguments
All references to the ‘733 application by Applicants would be corrected as “’773 application” hereinafter because the present application was filed as a divisional of U. S. Serial No. 15/479,773 (‘773) application.


Applicants state that the claims of the ‘799 improvement patent could not have been included in the ‘773 base application, because the invention therein has not been invented as of the filing of the ‘773 application and the present composition claims were already included in the ‘773 application at the time the application leading to the issuance of the ‘799 patent was filed.
Applicants states that because the composition claims of the present application were filed in the ‘773 application (before Restriction Requirement) before the invention of the improvement claimed in the ‘799 patent and Applicant had not control over the fact that the ‘799 patent issued first, Application believes a two-way distinctiveness analysis is appropriate according to MPEP 804.

Applicants’ argument with regard to a two-way test for distinctiveness has been carefully considered but is not found persuasive. This is because a two-way test is to be applied only when the application could not have filed the claims in a single application and the Office is solely responsible for any delays. See MPEP 804 (B)(2)(C).



Applicants argue that the relied upon claims of the ‘799 patent all require use of a nitrification enhancement agent in an aquaculture application that is neither taught or suggested in the present application, the claims of the ‘799 patent would not be obvious based on the present claims.

Applicants’ argument has been carefully considered but is not found persuasive. The claims of the ‘799 patent disclose the claimed nutrient-germinant composition and the thus the claims of the instant application are prima facie obvious in view of the claims of the ‘799 patent as set forth in the rejection above.

  In addition, the ‘799 patent does not disclose that the nutrient germinant composition comprises a nitrification agent (see for example claim 5 and claim 13 of the ‘799 claims). The nitrification enhancement agent was separately added into the water used in aquaculture application – see claim 1 of the ‘799 claims.

Applicants state that the effective filing date of the relied upon claims of the ‘799 patent including a nutrient-germinant composition is the same as the ‘773 application  and the claims of the present application but because the ‘799 patent also claims the benefit of the 2015 filing date of the Aquaculture application, it will expire sooner than the full statutory term of the patent issued on the ‘773 application (and any patent issuing the present application) even though the ‘799 patent has a later actual filing date.

Applicants’ statement has been considered but does not overcome the instant rejection. When examining an AIA  application and there are conflicting claims between 

Furthermore, Applicants argument that the present composition claims should be entitled to the full statutory term based on the filing date of the ‘773 application which was filed before the claims of the ‘799 patent were even invented is confusing because Applicants also state that the effective filing date of the relied upon claims of the ‘799 patent including a nutrient germinant composition is the same as the ‘773 application (see footnote at the bottom of page 27 of Applicants Remarks).
In summary, the double patenting rejection is proper as set forth in the rejection and according (see chart II-B_AIA  at MPEP 804) and the two-way test for distinctiveness does not apply because it is clear that the Office is not solely responsible for any delays and the instant claims are obvious over the claims of the ‘799 patent as set forth above.



Claim 1-7, 10-19, 27, 28, 31, 41,  42, 44,  46, 47 and 48 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-11, 17   and 23-26 of copending Application No. 16/549,140 (‘140). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘140 claims disclose a nutrient-germinant composition to aid in bacteria spore germination, the composition comprising: 
an L-amino acid such as L alanine;
 one or more buffers comprising a phosphate buffer, HEPES, Tris base or a combination thereof; optionally D-glucose, D-fructose, D-glucose and D-fructose; 
an industrial preservative;
optionally a source of potassium ions.  

The ‘140 claim disclose that the nutrient germinant composition comprises around 17.8g/L to 89 g/L total of one or more L –amino acids and comprises the germination inhibitor sodium chloride 29g/L to 117g/L to around 8g/L to 116 g/L of D-alanine germination inhibitor. 
The ‘140 claims disclose the composition comprises around 0.8-3.3 g/L industrial preservatives and is a concentrated liquid comprising  10-36 g/L monosodium phosphate and 30-90 g/L disodium phosphate or around  32-5-97.5 g/L HEPES or  around 15-61 g/L Tris or a combination thereof and optionally 7.4-22.2 g/L KCl and optionally around 18-54 g/L D-glucose, D-fructose or a combination thereof and the L-amino acid e.g. L-alanine is art 8.9-133.5 g/L, 
The ‘140 claims disclose the spore is from Bacillus such as lichenformis or subtilis as does the spore of instant claim 4 and 15 and thus, the same Bacillus species are capable of producing enzymes such as amylase, protease, lipase, esterase, urease, cellulose, xylanase or combination thereof and is capable of producing enzyme that aid in the breakdown of organic matter in the digestive tract of a consuming animal, wastewater or a drain line.
With regards to the temperature range of 38oC-60oC, 41oC-44oC, the ‘140 claims disclose heating to 35oC to 90oC and therefore the claimed ranges lie within the range disclosed by the ‘140 claim.
With regards to claim 27, the ‘140 claims do not disclose 15-30 g/L of monosodium phosphate. However, the claimed range overlaps with the range disclosed in the ‘140 claims.
With regards to claim 42 and 48, the ‘140 claims disclose heating for 20-60 minutes.
Claim 46: the ‘140 claims disclose that the spores are provided separately and after adding to the nutrient compositions is the total composition heated. See claim 2 of the ‘140 claims.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicants Argument
Applicants argue that the present application has the earlier effective filing date and that according to MPEP 804 I B (1) (a), the examiner should withdraw the provisional application in this rejection (if it is the only remaining rejection).
Accordingly, since the instant rejection is not the only remaining rejection, the instant provisional nonstatutory double patenting rejection is maintained.



Claim 26 and 32-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,766,799 (‘799) as applied to claims 1-25, 27-31 and 34-48 above further in view of “Water” Handbook of Pharmaceutical Excipients, Pharmaceutical Press, 2009. Pages 766-770 (hereinafter “Handbook”)
Although the claims at issue are not identical, they are not patentably distinct from each other because:  the teachings of the ‘799 patent is set forth above but does not disclose further using the water to dilute the composition to 4% to 10%. 
The ‘799 claims disclose diluting around 0.1% to 10% which encompasses the range disclosed in the instant claims i.e. 4% to 10% and  the 10% dilution is taught by the ‘799 claims.
Handbook et al disclose that water is a widely used raw material, ingredient and solvent in the processing, formulation and manufacture of pharmaceutical products, 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used water as the diluent in the ‘799 claims, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Handbook et al disclose that water is a widely used raw material, ingredient and solvent in the processing, formulation and manufacture of pharmaceutical products, active pharmaceutical ingredients and intermediates and analytical reagents.
With respect to diluting the composition with water to 4%-10% of the concentrated amounts, the disclosure of /1%-10% dilution encompasses the narrower range 4%-10%, and thus the range of the ‘799 patent is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.
 

Claim 1, 2, 4, 5, 8, 14-16, 21, 31, 41, 47 and 48 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,897,922 (‘922). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘922 patent disclose:

Claim 1: A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
one or more L-amino acids;
one or more buffers comprising a phosphate buffer
one or more industrial preservatives;
optionally D-glucose, optionally D-fructose, or optionally both D-glucose and D-fructose; and
optionally a source of potassium ions
wherein the composition is heated to a temperature in a range of 42°C to 100°C.  

Claim 2: The nutrient-germinant composition according to claim 1 wherein the L-amino acid is L-alanine, L-asparagine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. 

Claim 4: The nutrient-germinant composition according to claim 1 further comprising spores of a Bacillus species and a germination inhibitor such as D-alanine or NaCL.

Claim 5: The    nutrientgerminant    composition    according    to    claim    4 wherein the germination inhibitor comprises sodium chloride, D-alanine, or a combination thereof. 

Claim 8, 21: The    nutrient-germinant    composition    according    to    claim    1
wherein the one or more industrial preservatives comprise one or more of
propylparaben, methylparaben.

Claim 14-16: The nutrient-germinant composition according to claim 4 wherein the Bacillus species is Bacillus lichenformis, Bacillus subtilis, Bacillus amyloliquiefaciens, Bacillus megaterium, Bacillus clausii,  Bacillus firmus,  Bacillus pumilus, or a combination thereof wherein the Bacillus species are inherently capable of producing enzymes that aid in the breakdown of organic matter in the digestive tract of a consuming animal, wastewater, or a drain line, wherein the enzymes comprise amylase, protease, lipase, esterase, urease, cellulase, xylanase, or a combination thereof.
Claim 48: the ‘922 claims disclose that the composition comprising the spores are heated together, thus not separately heated activated prior to addition to the composition.


1-25, 27-31 and 34-48 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/986,725(‘725). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘725 claims disclose:
 Claim 1: A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
one or more L-amino acids;
one or more buffers comprising a phosphate buffer, HEPES, Tris base, or a combination thereof;
one or more industrial preservatives;
optionally D-glucose, optionally D-fructose, or optionally both D-glucose and D-fructose; and
optionally a source of potassium ions
wherein the composition is heated to a temperature in a range of 38°C to 60°C.  

Claim 2 and 47: The nutrient-germinant composition according to claim 1 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. 
Claim 3: The nutrient-germinant composition according to claim 1 wherein the composition is a concentrated liquid and comprises around 17.8 g/L to 89 g/L total of one or more L-amino acids. 
Claim 4: The nutrient-germinant composition according to claim 1 further comprising spores of a Bacillus species and a germination inhibitor. 
Claim 5: The    nutrientgerminant    composition    according    to    claim    4 wherein the germination inhibitor comprises sodium chloride, D-alanine, or a combination thereof. 
Claim 6:  The    nutrient-germinant    composition    according    to    claim    5 wherein the composition comprises around 29 g/L to 117 g/L sodium chloride. 
Claim 7:  The    nutrient-germinant    composition    according    to    claim    5

Claim 8: The    nutrient-germinant    composition    according    to    claim    1
wherein the one or more industrial preservatives comprise one or more of
propylparaben, methylparaben, methyl chloro isothiazolinone, and methyl isothiazolinone. 
Claim 9: The nutrient-germinant composition according to claim 8 wherein the composition comprises around 0.8-3.3 g/L total of the one or more industrial preservatives. 
Claim 10:  The nutrient-germinant composition according to claim 3 wherein the composition comprises around 0.8-3.3 g/L total of the one or more industrial preservatives. 
Claim 11: The nutrient-germinant composition according to claim 10 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. 
Claim 12: The nutrient-germinant composition according to claim 1 wherein the composition is a concentrated liquid and wherein the one or more buffers comprise around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof. 
Claim 13: The nutrient-germinant composition according to claim 3 wherein the one or more buffers comprise around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof. 

Claim 14-16 and 41: The nutrient-germinant composition according to claim 4 wherein the Bacillus species is Bacillus lichenformis, Bacillus subtilis, Bacillus amyloliquiefaciens, Bacillus megaterium, Bacillus clausii,    Bacillus pumilus, or a combination thereof wherein the Bacillus species are inherently capable of producing enzymes that aid in the breakdown of organic matter in the digestive tract of a consuming 
Claim 17: The composition according to claim 1 wherein the composition is a concentrated liquid comprising:
around 8.9-133.5 g/L of one or more L-amino acids;
around 0.8-3.3 g/L total of the one or more industrial preservatives;
around 10-36 g/L monosodium phosphate, or around 30-90 g/L disodium phosphate, or around 15-61 g/L Tris base, or around 32.5-97.5g/L HEPES, or a combination thereof;
optionally around 18-54 g/L of D-glucose, D-fructose, or a combination thereof; and
optionally around 7.4-22.2 g/L of KCI. 
Claim 18: The nutrient-germinant composition according to claim 17 wherein the L-amino acid is L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof. 
Claim 19:  The composition of claim 17 wherein the phosphate buffer comprises around 10-36 g/L of monosodium phosphate and around 30-90 g/L of disodium phosphate. 
Claim 20: The composition according to claim 1 wherein the composition is a concentrated liquid and wherein:
the one or more L-amino acids comprise around 8.9-133.5 g/L L-alanine; the one or more industrial preservative comprise around 0.8-3.3 g/L total of one or more of propylparaben, methylparaben, methyl chloro isothiazolinone, and methyl isothiazolinone;
the one or more buffers comprise around 10-36 g/L monosodium phosphate and around 30-90 g/L disodium phosphate;
around 18-54 g/L of D-glucose, D-fructose, or a combination thereof; and around 7.4-22.2 g/L of KCI. 

Claim 22: The nutrient-germinant composition according to claim 1 wherein the one or more industrial preservatives comprise methyl chloro isothiazolinone or methyl isothiazolinone. 
Claim 23 and 48: The nutrient-germinant composition according to claim 22 further comprising spores of one or more Bacillus species  that are not separately heat activated prior to addition to the composition (see claim 1 of the ‘725 claims).  
Claim 24 and 31: The nutrient-germinant composition according to claim 22 wherein the composition does not include fructose or glucose. See optionally D-fructose or D-glucose.
Claim 25: The nutrient-germinant composition according to claim 1 wherein the one or more industrial preservatives comprise methyl chloro isothiazolinone and methyl isothiazolinone.

Claim 27: nutrient-germinant composition of claim 17 wherein the phosphate buffer comprises 10-30 g/L of monosodium phosphate and 30-90 g/L of disodium phosphate. With regards to claim 27, the ‘725 claims do not disclose 15-30 g/L of monosodium phosphate. However, the claimed range is encompassed within the range disclosed in the ‘725 claims. Thus the range of the ‘725 claims is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
Claim 28-30: The nutrient-germinant composition according to claim 17 wherein the temperature range is 41 °C to 44°C. 
Claim 34: A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:

one or more buffers comprising monosodium phosphate or disodium phosphate
or both;
one or more industrial preservatives comprising propylparaben, methylparaben, methyl chloro isothiazolinone, methyl isothiazolinone, or a combination thereof; and
a source of potassium ions comprising potassium chloride, monopotassium phosphate, dipotassium phosphate, or a combination thereof.
Claim 35: The nutrient-germinant composition according to claim 34 wherein the composition does not include fructose or glucose. See optionally fructose or glucose in.
Claim 36: The nutrient-germinant composition according to claim 35 wherein the source of potassium ions is potassium chloride. 
Claim 37: The nutrient-germinant composition according to claim 35 wherein the composition is a concentrated liquid comprising:
8.9-133.5 g/L L-alanine;
0.8-3.3 g/L total of the one or more industrial preservatives;
10-36 g/L monosodium phosphate or 30-90 g/L disodium phosphate or both; and
7.4-22.2 g/L of potassium chloride. 
Claim 38: The nutrient-germinant composition according to claim 37 wherein the composition is heated to a temperature in a range of 38°C to 60°C.
With respect to claims 39-40, the ‘725 claims disclose diluting the concentrated solution comprising 8.9-133.5 g/L L-amino acids, 0.8-3.3 g/L of total one or more industrial preservative, 40-126 g/L total of one or more phosphate buffers (wherein the phosphate buffers are 10-36 g/L monosodium phosphate and around 30-90 g/L disodium phosphate by around 0.1% to 10% and 7.4-22 g/L KCl. At 10% dilution this will result in 3.6 g/L monosodium phosphate and around 9 g/L disodium phosphate, 2.2 g/L KCl, 0.33 g/L industrial preservative, 13.35 g/L L-amino acids e.g. L-alanine. See claims 6 and 12-15 of the ‘725 claims.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 26 and 32-33 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 25 of copending Application No. 16/986,725(‘725) as applied to claims 1-25, 27-31 and 34-48 above further in view of “Water” Handbook of Pharmaceutical Excipients, Pharmaceutical Press, 2009. Pages 766-770 (hereinafter “Handbook”)
Although the claims at issue are not identical, they are not patentably distinct from each other because:  the teachings of the ‘725 claims are set forth above but does not disclose further using the water to dilute the composition to 4% to 10%. 
The ‘725 claims disclose diluting around 0.1% to 10% which encompasses the range disclosed in the instant claims i.e. 4% to 10% and  the 10% dilution is taught by the ‘725 claims.
Handbook et al disclose that water is a widely used raw material, ingredient and solvent in the processing, formulation and manufacture of pharmaceutical products, active pharmaceutical ingredients and intermediates and analytical reagents. See page 766 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used water as the diluent in the ‘725 claims, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Handbook et al disclose that water is a widely used raw material, ingredient and 
With respect to diluting the composition with water to 4%-10% of the concentrated amounts, the disclosure of /1%-10% dilution encompasses the narrower range 4%-10%, and thus the range of the ‘725 patent is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003) and MPEP 2144.05.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1, 2, 4, 5, 8, 14-16, 21, 31, 41, 47, 48 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/823,776 (‘776). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘776 claims disclose:
A nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
one or more L-amino acids such as L-alanine, L-asparagine, L-valine, L-cysteine, a hydrolysate of soy protein, or a combination thereof.
one or more buffers comprising a phosphate buffer,
one or more industrial preservatives such as propylparaben, methylparaben, and germination inhibitor NaCl-D-alanine or combination thereof
optionally D-glucose, optionally D-fructose, or optionally both D-glucose and D-fructose; and
optionally a source of potassium ions
wherein the composition is heated to a temperature in a range of 42C to 100°C.
for 2-10 minutes.

.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Status of the Claims

Claims 1-48 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645